Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5-6, 10-16 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, it recites the limitation "forming a cap over exposed top surfaces of the conductive line, after forming the via".  It is not clear which “the  conductive line” is in the claim (there are a lower conductive line and an upper conductive line recited in the claim). 
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding Claims 6, it is rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 5.
Regarding claim 10, it recites “selectively depositing a cap on exposed top surfaces of the plurality of conductive lines after forming the via”. There is insufficient antecedent basis for this limitation of “the plurality of conductive lines” in the claim. For the examination purpose, it is interpreted as "the plurality of lower conductive lines”.
Regarding Claims 11-16, they are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 10.
Regarding claim 20, it recites “wherein the upper conductive line penetrates the second barrier layer…”. There is insufficient antecedent basis for this limitation of “the upper conductive line” in the claim. For the examination purpose, it is interpreted as "a upper conductive line”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsi-Wen Tien et al., (US 2019/0164781 A1, hereinafter Tien) in view of Kuo-Chiang Tsai et al., (US 2020/0035605 A1, hereinafter Tsai).
Regarding claim 1, Tien discloses a method of forming an integrated chip (in Fig. 1), comprising: 
forming a conductive layer (metal layer M3) over a lower conductive line (metal layer M1 with conductive via 213, 214 in Fig. 2C); 
etching (etch operation 232 in Fig 2D described in [0030]) the conductive layer (M3) to form a via (pillar 234/233) on the lower conductive line (M1 with 213, 214); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Tien’s Fig. 2D, annotated. 
forming a first insulating layer (dielectric layer 270 in Fig. 2J) around the via (pillar 234/233).
Tien does not expressly disclose etching the first insulating layer back to a height below a height of the via (of 234/233); and forming an upper conductive line on the via (234/233), making contact with at least a top surface and a side surface of the via (of 234/233).  
Tsai discloses a interlayer dielectric (ILD) 140 around via contacts 142D, 144 and 142S in Fig. 1H; etching the ILD 140 back to a height below a height of the via contacts 142D, 144 and 142S in Fig. 1I; and forming metal lines 154-1, 154-2, 154-3 on the via contacts 142D, 144 and 142S in Fig. 1M, making contact with at least a top surface and a side surface of the via contacts 142D, 144 and 142S.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Tsai’s Fig. 1M, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Tsai’s method on Tien’s pillar to make Tsai’s metal lines contact the Tien’s pillar and improve contact reliability with the sidewall of the Tien’s pillar contacted by the Tsai’s metal lines.
Regarding claim 2, Tien modified by Tsai discloses the method of claim 1,
wherein a lowest surface of the upper conductive line (of the Tsai’s metal lines 154-1, 154-2, 154-3) has a height that is below a top surface of the via (of the Tsai’s via contacts 142D, 144 and 142S in Fig. 1M).  
Regarding claim 3, Tien modified by Tsai discloses the method of claim 1,
further comprising forming a low-resistance interface layer (Tien’s metal layer M2 in Fig. 2C) on the lower conductive line (Tien’s M1 with 213, 214), before forming the conductive layer (Tien’s M3).  
Regarding claim 4, Tien modified by Tsai discloses the method of claim 3,
wherein the conductive layer (Tien’s M3) is formed from a non-copper conductive material (Tien’s M3 can be non-copper conductive materials listed in [0028]) and the low-resistance interface layer (Tien’s M2) is formed from cobalt (Tien’s M3 can be Co described in [0028]).  
Regarding claim 7, Tien modified by Tsai discloses the method of claim 1,
forming a second insulating layer (Tsai’s IMD 150 in Fig. 1K) over the first insulating layer (Tsai’s ILD 140 equivalent to Tien’s 270 in Fig. 2J) and over the via (Tsai’s via contacts 142D, 144 and 142S in Fig. 1K) by a conformal deposition process (the Tsai’s IMD 150 by deposition described in [0050] is conformal over the 142D, 144 and 142S); and 
forming a trench (Tsai’s openings 152 in Fig. 1L) in the second insulating layer (Tsai’s 150) that exposes the top surface of the via (of Tsai’s 142D, 144 and 142S) and the side surface of the via (of Tsai’s 142D, 144 and 142S), wherein the upper Tsai’s metal lines 154-1, 154-2, 154-3) is formed in the trench (Tsai’s 152).  
Regarding claim 8, Tien modified by Tsai discloses the method of claim 7,
further comprising forming a conformal insulating layer (Tsai’s ESL 148 in Fig. 1J, dielectric material is conformally deposited described in [0048]) over the first insulating layer (Tsai’s ILD 140) and the via (Tsai’s 142D, 144 and 142S) before forming the second insulating layer (Tsai’s IMD 150 in Fig. 1K).  
Regarding claim 9, Tien modified by Tsai discloses the method of claim 8,
further comprising etching away exposed portions of the conformal insulating layer (portion of Tsai’s 148 is etched away in Fig. 1L described in [0053]) in the trench (Tsai’s openings 152) before forming the upper conductive line (Tsai’s metal lines 154-1, 154-2, 154-3).  

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Chiang Tsai et al., (US 2020/0035605 A1, hereinafter Tsai) in view of Takeshi Furusawa et al., (US 7,602,063 B2, hereinafter Furusawa).
Regarding claim 17, Tsai discloses an integrated chip (in Fig. 1M), comprising: 
a lower conductive line (contact 134D); 
a via (via contact 142D) formed on the lower conductive line (134D), …; and 
an upper conductive line (metal line 154-3) formed on the via (142D), in contact with a top surface and a side surface of the via (142D).  
Tsai does not expressly disclose wherein the via (142D) is laterally misaligned with respect to placement on the lower conductive line (134D).
Furusawa discloses a wiring via 12 of second wiring 11 is laterally misaligned on a lower wiring 10/9/8 in Fig. 12.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Furusawa’s Fig. 12, annotated. 
Applicant has not presented persuasive evidence that the claimed “the via is laterally misaligned with respect to placement on the lower conductive line” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed orientation shape).  Also, the applicant has not shown that the claimed orientation produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the via misaligned to the lower conductive line with a reasonable expectation of success since it has been held that rearranging parts of an 
Regarding claim 18, Tsai modify by Furusawa discloses the integrated chip of claim 17,
 wherein a lowest surface of the upper conductive line (of Tsai’s 154-3 in Fig. 1M) has a height that is below a top surface of the via (of Tsai’s 154).  
Regarding claim 20, Tsai modify by Furusawa discloses the integrated chip of claim 17, further comprising:
a first interlayer dielectric (Tsai’s ILD 124 in Fig. 1M), formed around the lower conductive line (Tsai’s 134D), to a same height as the lower conductive line (Tsai’s 134D); 
a first barrier layer (Furusawa’s barrier metal film 8 in Fig. 12 implemented on Tsai’s 142D), formed on the first interlayer dielectric (Furusawa’s insulating film 3 equivalent to Tsai’s 124) and on sidewalls of the via (sidewall wall of Furusawa’s wiring via 12 equivalent to Tsai’s 142D); 
a second interlayer dielectric (Tsai’s ILD 140 in Fig. 1M), formed on the first barrier layer (Furusawa’s barrier metal film 8 in Fig. 12 implemented on to Tsai’s 142D); 
a second barrier layer (Tsai’s ESL 148), formed on the second interlayer dielectric (Tsai’s ILD 140) and on sidewalls of the via (of Tsai’s 142D), wherein a upper conductive line (Tsai’s metal line 154-3) penetrates the second barrier layer  (Tsai’s ESL 148) to make contact with the via (Tsai’s 142D); and 
Tsai’s IMD 150), formed on the second barrier layer (Tsai’s ESL 148), to a same height as the upper conductive line (Tsai’s metal line 154-3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Chiang Tsai et al., (US 2020/0035605 A1, hereinafter Tsai) in view of Takeshi Furusawa et al., (US 7,602,063 B2, hereinafter Furusawa) and in further view of
 Hsi-Wen Tien et al., (US 2019/0164781 A1, hereinafter Tien).
Regarding claim 19, Tsai modify by Furusawa discloses the integrated chip of claim 17,
 Tsai modify by Furusawa does not expressly disclose further comprising a cobalt interface layer between the lower conductive line (Tsai’s 134D in Fig. 1M) and the via (Tsai’s 142D).    
	However, in the same semiconductor device field of endeavor, Tien discloses a intermediate metal layer 251 between a metal line 261 and a metal pillar 233 in Fig. 2I. The metal layer 251 made form metal layer M2 can be Co described in [0028]. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to Tien’s intermediate metal layer for the Tsai’s contact structure to prevent from ion diffusion between metal layers.
	
Allowable Subject Matter
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of forming an integrated chip in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2019/0164781 A1 to Tien) in combination of US 2020/0035605 A1 to Tsai substantially teach some of following limitations:
Tien in combination of Tsai discloses a method of forming an integrated chip (in Tien’s Fig. 1), comprising: 
forming a low-resistance interface layer (Tien’s metal layer M2 in Fig. 2C) over a plurality of lower conductive lines (Tien’s metal layer M1 with conductive via 213, 214);
forming a conductive layer (Tien’s metal layer M3) over the low-resistance interface layer (Tien’s M2); 
etching (Tien’s etch operation 232 in Fig 2D described in [0030]) the conductive layer (Tien’s M3) and the low-resistance interface layer (Tien’s M2, etch operation 253 in Fig 2H described in [0034]) to form a via (Tien’s pillar 234/233) on one of the lower conductive line (Tien’s M1 with 213, 214); …
forming a first insulating layer (Tien’s dielectric layer 270 in Fig. 2J) around the via (Tien’s pillar 234/233);
etching the first insulating layer (etching a ILD 140 taught by Tsai in Fig. 1I) back to a height below a height of the via (of Tsai’s via contacts 142D, 144 and 142S); and
Tsai’s metal lines 154-1, 154-2, 154-3 in Fig. 1M) on the via (Tsai’s 142D, 144 and 142S), making contact with at least a top surface and a side surface of the via (of Tsai’s 142D, 144 and 142S).  
However, Tien in combination of Tsai does not teach the limitations of “selectively depositing a cap on exposed top surfaces of the plurality of lower conductive lines after forming the via” as recited in claim 10. Therefore, the claim 10 is allowed. 
Regarding claims 11-16, they are allowed due to their dependencies of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898